Chandler-Learmont Cos. v. Vermont Mutual Insurance Co., No. 214-5-14 Wmcv (Teachout, J., June 25, 2015)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                      STATE OF VERMONT

SUPERIOR COURT                                                                                         CIVIL DIVISION
Windham Unit                                                                                           Docket No. 214-5-14 Wmcv

Chandler-Learmont Companies and
Charles Chandler
      Plaintiffs

           v.

Vermont Mutual Insurance Co. and
Ronald Gifford
      Defendants

                                                         DECISION
                                                 Defendants’ Motion to Dismiss


       This is a duplicative lawsuit filed by Mr. Charles Chandler four days after the Vermont
Supreme Court affirmed this Court’s dismissal of the predecessor lawsuit on comity grounds in
deference to the courts of Massachusetts where he has the same subject matter pending against
the same defendants in an earlier filed case. See Chandler v. Vt. Mut. Ins. Co., No. 2014-030,
2014 WL 3714930 (Vt. Sup. Ct. May 9, 2014) (unpub.). Defendants again have filed a motion to
dismiss on comity grounds.

       The only potentially significant difference between this lawsuit and the previous one is
that Mr. Chandler named the “Chandler-Learmont Companies” as a plaintiff or plaintiffs in this
case. Mr. Chandler was the only named plaintiff in the prior suit. There is no dispute that the
Massachusetts lawsuit that was pending at the time of the Vermont Supreme Court’s comity
decision remains pending.

           The Vermont Supreme Court described the comity rule as follows:

           As we have recognized, “principles of comity can provide a [ ] . . . basis for
           nonintervention by a Vermont court in a dispute that has already come before
           some other forum.” The doctrine is designed to foster cooperation among the
           states, preclude forum-shopping, avoid multiple or inconsistent judgments, and
           promote judicial economy by allowing a court, in its discretion, to stay or dismiss
           a proceeding “where an action concerning the same parties and the same subject
           matter has been commenced in another jurisdiction capable of granting prompt
           and complete justice.”

Chandler, 2014 WL 3714930 *2 (citations omitted) (emphasis added). Thus, a disparity in the
configuration of parties might counsel in favor of retaining jurisdiction over a later-filed case.
        In Mr. Chandler’s opposition to Defendants’ motion for a more definite statement, he
clarifies that the Chandler-Learmont Companies are “various Vermont companies” that he owns,
controls, and represents, and that they are unincorporated. That Mr. Chandler may do business
under different company names is insufficient to show any meaningful difference in parties here
vis-à-vis the Massachusetts lawsuit.

       Dismissal is the prudent course here as it was in the prior case.


                                             ORDER

       For the foregoing reasons, Defendants’ Motion to Dismiss is granted without prejudice.

       Dated at Montpelier, Vermont this ____ day of June 2015.


                                                     _____________________________
                                                     Mary Miles Teachout,
                                                     Superior Judge